849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Markam ELLIS, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.
No. 88-1120.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This court entered an order on February 16, 1988, directing the appellant to show cause within 21 days why his appeal should not be dismissed for lack of jurisdiction.  Appellant has failed to respond to the show cause order, but has filed a brief in which he seeks a transcript at government expense and appointment of counsel.


2
It appears from the file that the final judgment was entered November 21, 1986.  The motion for extension of time in which to file a notice of appeal filed on January 29, 1988 was eleven months late.  Fed.R.App.P. 4(a)(5) and 26(a).  Construed as a notice of appeal, the filing of January 29, 1988 was one year late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motions for transcript and counsel be denied and the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.